 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VILAYCHITH KHOUANMANY,                             No. 2:17-cv-1326-TLN-EFB P
12                        Plaintiff,
13            v.                                         ORDER
14    UNITED STATES MARSHALS, et al.,
15                        Defendants.
16

17          Plaintiff is a federal prisoner proceeding pro se with claims premised under Bivens v. Six

18   Unknown Named Agents, 403 U.S. 388 (1971). She once again requests that the court appoint

19   counsel. As has previously been explained (see ECF Nos 31, 42, 49, 60, 64, 67, 79), district

20   courts lack authority to require counsel to represent indigent prisoners in section 1983 cases.

21   Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances,

22   the court may request an attorney to voluntarily to represent such a plaintiff. See 28 U.S.C.

23   § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900

24   F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional circumstances”

25   exist, the court must consider the likelihood of success on the merits as well as the ability of the

26   plaintiff to articulate his claims pro se in light of the complexity of the legal issues involved.

27   Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Having considered those factors once again,

28   the court still finds there are no exceptional circumstances in this case.
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for appointment of
 2   counsel (ECF No. 103) is denied.
 3   DATED: September 18, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
